                            1 GARY E. DEVLIN (SBN 210517)
                              gdevlin@hinshawlaw.com
                            2 ELVIN I. TABAH (SBN 286369)
                              etabah@hinshawlaw.com
                            3 HINSHAW & CULBERTSON LLP
                              11601 Wilshire Blvd., Suite 800
                            4 Los Angeles, CA 90025
                              Telephone: 310-909-8000
                            5 Facsimile: 310-909-8001
                            6
                              Attorneys for Defendants OCWEN LOAN SERVICING, LLC; WELLS FARO
                            7 BANK, N.A., AS TRUSTEE FOR HOLDERS OF IMPAC SECURED ASSETS
                              CORP., MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2004-4; and
                            8 WESTERN PROGRESSIVE, LLC
                            9
                                                UNITED STATES DISTRICT COURT
                        10
                                               CENTRAL DISTRICT OF CALIFORNIA
                        11
                                                      SANTA ANA DIVISION
                        12
                           SEPIDEH CIRINO, an individual; THE       Case No. 8:18-cv-00409 DOC (JDEx)
                        13 CIRINO FAMILY TRUST, an
                           Irrevocable Trust,                       (Honorable David O. Carter, Courtroom
                        14                                          “9D”)
                                        PLAINTIFFS,
                        15                                          JUDGMENT OF DISMISSAL
                                 vs.
                        16
                           OCWEN LOAN SERVICING, LLC;
                        17 WESTERN PROGRESSIVE, LLC;
                           WELLS FRAGO BANK, N.A., as
                        18 Trustee for holder of IMPAC SECURED
                           ASSETS CORP. MORTGAGE PASS-
                        19 THROUGH CERTIFICATES SERIES
                           2004-4; ALL PERSONS UNKNOWN
                        20 CLAIMING ANY LEGAL OR
                           EQUITABLE RIGHT, TITLE,
                        21 ESTATE, LIEN OR INTEREST IN
                           THE PROPERTY DESCRIBED IN
                        22 THE COMPLAINT ADVERSE TO
                           THE PLAINTIFFS’ TITLE, OR ANY
                        23 CLOUD ON PLAINTIFFS’ TITLE
                           THERETO; AND DOES 1-10 inclusive,
                        24                                          Complaint Filed: 3/14/18
                                        DEFENDANTS.                 Motion Cut-Off:     Not Set
                        25                                          Discovery Cut-Off: Not Set
                        26
                        27
                        28
                                                        JUDGMENT OF DISMISSAL
HINSHAW & CULBERTSON        LLP
     11601 Wilshire Blvd.                                                       Case No. 8:18-cv-00409 DOC (JDEx)
          Suite 800                                                                              303900842v1 1007860
    Los Angeles, CA 90025
        310-909-8000
                            1             TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD
                            2     HEREIN:
                            3             The Motion to Dismiss brought by Defendants OCWEN LOAN
                            4     SERVICING, LLC; WELLS FARGO BANK, N.A., AS TRUSTEE FOR
                            5     HOLDERS OF IMPAC SECURED ASSETS CORP., MORTGAGE PASS-
                            6     THROUGH CERTIFICATES, SERIES 2004-4; and WESTERN PROGRESSIVE,
                            7     LLC (collectively “Defendants”), having been granted with prejudice on May 29,
                            8     2019,
                            9             IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:
                      10                  1.    Plaintiffs Sepideh Cirino and the Cirino Family Trust (“Plaintiffs”),
                      11          shall take nothing by way of the operative Second Amended Complaint; and
                      12                  2.    Judgment on Plaintiffs’ Complaint shall be entered in favor of
                      13          Defendants.
                      14
                      15          IT IS SO ORDERED.
                      16
                      17          DATED: June 20, 2019                         UNITED STATE DISTRICT COURT
                      18
                                                                         By:
                      19                                                       The Honorable DAVID O. CARTER
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28                                                   1
                                                                 JUDGMENT OF DISMISSAL
HINSHAW & CULBERTSON        LLP                                                           Case No. 8:18-cv-00409 DOC (JDEx)
     11601 Wilshire Blvd.
          Suite 800                                                                                        303900842v1 1007860
    Los Angeles, CA 90025
        310-909-8000
